Citation Nr: 1146077	
Decision Date: 12/16/11    Archive Date: 12/21/11

DOCKET NO.  03-12 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder.

2.  Entitlement to an initial compensable disability rating for sinusitis.  

3.  Entitlement to an initial compensable disability rating for residuals of a corn and spur removal of the right foot.

4.  Entitlement to an initial compensable disability rating for a scar of the left breast.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran had active service from August 1986 to March 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2001 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Waco, Texas, that granted service connection for sinusitis, residuals of a corn and spur removal of the right foot, and a scar of the left breast and assigned each of these disabilities a noncompensable disability rating, effective August 6, 2001.  The RO also denied service connection for a psychiatric disorder  and a left knee disorder.

During the course of the appeal, the Veteran relocated to Puerto Rico and the claims file was transferred to the custody of the RO in San Juan, the Commonwealth of Puerto Rico, which is now the agency of original jurisdiction.  

In a rating action issued in December 2010, the RO awarded service connection for the claimed left knee disability.  As such, that matter is no longer on appeal.

The issues of entitlement to service connection for a psychiatric disorder; and entitlement to initial compensable disability ratings for residuals of a corn and spur removal of the right foot and a scar of the left breast are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

Throughout the entire appeal, chronic sinusitis has been manifested by less than three non-incapacitating episodes per year; normal paranasal sinus x-rays; and without any incapacitating episodes requiring prolonged antibiotic treatment.  


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for sinusitis have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.97, Diagnostic Code 6512 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veteran's claim arises from her disagreement with the initial evaluation assigned following the grant of service connection for sinusitis.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Under 38 U.S.C.A. § 5103A, VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A (West 2002).  The information and evidence associated with the claims file consist of the Veteran's service treatment records and post-service VA and private medical records.  She was also afforded VA examinations.  The Veteran has declined the opportunity to have a hearing in her appeal.  Further, she has not identified any outstanding records for VA to obtain that are relevant to the claim and the Board is likewise unaware of such.  Finally, this appeal was previously before the Board and was remanded for additional development in December 2008.  There has been substantial, if not full, compliance with the Board's remand directives.  In light of the foregoing, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced by the Board's adjudication of her claim.  

Analysis

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2011); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Veteran is appealing the initial assignment of a disability rating, and as such, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2011).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2011).

The General Rating Formula provides that where sinusitis is detected by X-ray only, a noncompensable disability is to be assigned.  A 10 percent disability rating is warranted where there are one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent disability rating is warranted for three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis.  The maximum 50 percent disability rating is warranted following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  38 C.F.R. § 4.97, Diagnostic Code 6512 (2011).

A note following the General Formula defines an "incapacitating episode" as one that requires bed rest and treatment by a physician.  Id.

Service treatment records show treatment and diagnoses of sinusitis and allergic rhinitis.  A post-service February 2003 treatment record from the Brooke Army Medical Clinic shows a two-week history of sinus congestion, post nasal drip, minimal cough, and right ear pain.  Physical examination revealed an erythymic and boggy nasal cavity, maxillary and frontal tenderness, and allergic shiners.  The diagnosis was maxillary sinusitis, acute.  The Veteran was prescribed antibiotics (Amoxil) for 10 days.  

VA treatment records from August 2001 to the present show that the medical problem list has consistently included chronic sinusitis.  Allergic rhinitis has also been mentioned in the treatment records.  An April 2003 treatment record shows a 15-year history of sinus problems on various medications, with chronic sinusitis.  Physical examination was normal.  The diagnosis was allergic rhinitis.  A May 2003 treatment record shows a history of severe chronic rhinitis, treated by Afrin and Allegra.  Current symptoms included thick white mucus, sinus pain and pressure.  On examination, no polyps were present.  The diagnosis was headaches, chronic rhinitis, and acute sinusitis.  The Veteran was prescribed antibiotics (Biaxin) for 14 days.  An April 2004 treatment note indicates chronic sinusitis, asymptomatic with medications.  

The Veteran was afforded a VA examination in April 2004.  She reported recurrent paranasal sinus infections that required treatment with antibiotics.  She also reported recurrent nasal stuffiness with occasional yellowish purulent discharge and headaches.  On physical examination, there was no nasal obstruction, but the turbinates were slightly congested.  No tenderness, purulent discharge or crusting was noted.  X-rays of the paranasal sinuses were normal.  The examiner's diagnosis was allergic rhinitis.

VA treatment noted dated in April 2006 and November 2009 show the Veteran's head, ears, nose and throat were normal.  A July 2010 treatment record shows findings of moist mucosa, some nasal congestion, marked erythema of the throat with some plaques observed.  The diagnosis was chronic sinusitis and the Veteran was prescribed antibiotics (Azithromycin).  A September 2010 treatment note shows the Veteran's sinusitis and nasal congestion persisted.  The note indicates treatment included nasal decongestant and continued use of Zyrtex.  

The Veteran underwent a VA examination in September 2010.  The examiner indicated that the Veteran's current sinus symptoms included headaches that occurred one to six times each week.  Her rhinitis symptoms included nasal congestion, excess nasal mucous, itchy nose, and sneezing.  On physical examination, there was a 30 percent nasal obstruction bilaterally.  Nasal polyps were not present.  The turbinates were swollen bilaterally, but hypertrophy was not present.  X-rays of the paranasal sinuses revealed no acute sinus disease.  The examiner diagnosed chronic allergic rhinitis, with moderate perennial symptoms since active service; no evidence of sinusitis on examination.  The examiner further opined that the treatment provided in July 2010 (i.e. 5 days of Azithromycin) was not for acute sinusitis, but for allergic rhinitis and an acute upper respiratory tract infection, such as tonsillitis.  The rationale was that antibiotic treatment for sinusitis requires at least 14 to 21 days of therapy.  In addition, the physical examination findings on that date did not support the diagnosis of sinusitis, either acute or chronic.  The VA medical records also did not mention any other antibiotic treatment intended to treat sinus disease or upper respiratory tract infections for the Veteran.  The examiner further noted that during active service, the Veteran was diagnosed with sinusitis on several occasions, as well as allergic rhinitis in April 1987.  Her current symptoms were due to her chronic rhinitis that had been chronic since military service, based on the clinical finings documented in the service treatment records and VA treatment records.

Based on the evidence, the criteria for an initial compensable disability rating have not been met.  While the VA treatment records show that the medical problem list has consistently included chronic sinusitis (non-incapacitating or otherwise) since August 2001, there is no indication that the Veteran had any acute episodes of sinusitis between 2001 and 2003.  The Veteran had two episodes of sinusitis in 2003.  These episodes were not incapacitating, as defined by regulation, nor did they require prolonged antibiotic treatment.  The longest period of treatment was only 14 days.  VA treatment records show the Veteran had one possible episode of sinusitis in 2010 (a VA examiner has opined that this episode was not actually sinusitis).  This episode was not incapacitating and did not require prolonged antibiotic treatment.  The period of treatment was only five days.  The evidence also does not show more than two non-incapacitating episodes during any one-year period throughout the appeal, where sinusitis has manifested with headaches, pain, and purulent discharge or crusting.  Thus, the weight of the evidence is against a finding that the manifestations of the service-connected sinusitis disability have met or more closely approximated the criteria for a higher evaluation at any time during the course of the appeal.  

The Board has considered whether a higher rating is warranted under the criteria for allergic rhinitis, as this is the current diagnosis for the Veteran's service-connected sinus condition.  See the September 2010 VA examination report.  Allergic rhinitis was also diagnosed on the April 2004 VA examination.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence).  

Allergic or vasomotor rhinitis may be rated at 10 percent where the disorder is present without polyps, but with greater than 50-percent obstruction of nasal passage on both sides or complete obstruction on one side.  A 30 percent disability rating is warranted for the disorder with polyps.  38 C.F.R. § 4.97, Diagnostic Code 6522 (2011).

In this case, the clinical evidence shows that the current allergic rhinitis disorder has manifested with less than 50 percent obstruction of the nasal passages on both sides, and without evidence of complete obstruction on one side, for the entire appeal period.  Also, the April 2004 VA examiner found no nasal obstruction and the September 2010 VA examiner only noted a 30 percent obstruction of the nostrils.  Allergic rhinitis has also not been manifested by polyps at any time during the appeal.  Therefore, a compensable disability rating is not warranted under the criteria for evaluating allergic rhinitis either.  See 38 C.F.R. § 4.97, Diagnostic Code 6522 (2011).  

The Board has considered the statements of the Veteran as to the extent of her current symptoms.  She is certainly competent to report that his symptoms are worse.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in evaluating a claim for an increased schedular rating, VA must only consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).  To the extent that the Veteran argues or suggests that the clinical data supports an increased evaluation or that the rating criteria should not be employed, she is not competent to make such an assertion.

In short, the preponderance of the evidence is against an initial compensable disability rating for sinusitis.  Due consideration has been given to staged ratings; however a higher rating is not warranted for any portion of the time period under consideration.  38 U.S.C.A. § 5107(b).

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board finds that the rating criteria contemplate the Veteran's sinus disability.  The Veteran's sinus disorder manifests without current clinical evidence of chronic sinusitis.  There have been no incapacitating episodes of sinusitis requiring prolonged antibiotic treatment, and less than three non-incapacitating episodes of sinusitis per year.  Also, the Veteran's current allergic rhinitis manifests without any nasal polyps and less than 50 percent nasal obstruction.  Such manifestations are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's sinus disability and referral for consideration of extraschedular rating is not warranted.



ORDER

An initial compensable disability rating for sinusitis is denied.


REMAND

The Veteran seeks service connection for a psychiatric disorder.  She also seeks initial compensable disability ratings for service-connected residuals of a corn and spur removal of the right foot and a scar of the left breast.  Unfortunately, a further remand is required as to these issues so as to ensure that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d) (2011).

The Veteran has indicated that she has had depressive symptoms since service.  Service treatment records show the Veteran reported a history of depression and frequent trouble sleeping at separation.  No psychiatric abnormality was noted on objective examination.  The examining physician indicated that while the Veteran had one episode of depression in 1985 prior to active duty, this had resolved, the Veteran was stable and had no psychologic concerns.  Post-service VA and private medical records show treatment for various psychiatric disorders beginning in 1997.  In an August 2005 letter, Dr. Cay reported that the Veteran had been under constant psychiatric care since 1986.  However, he further indicated that he had only been treating the Veteran since 2003.  The Veteran has not identified any medical providers or facilities that provided mental health treatment between 1986 and 1997.  VA treatment notes show that a military sexual trauma screening performed in August 2007 was positive, although the Veteran did not and has not expressly associated such history with her current psychiatric symptoms.  There is no medical opinion of record which addresses the issue of service-related etiology.  Therefore, the Board finds further development is required for such a determination.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

In December 2008, the Board remanded the issues of initial compensable disability ratings for service-connected residuals of a corn and spur removal of the right foot and a scar of the left breast to the RO, for the issuance of a Statement of the Case.  The RO sent a Statement of the Case in April 2009 and the Veteran submitted a timely substantive appeal in response.  In an August 2006 statement, the Veteran reported that these disorders had worsened in severity.  In her April 2009 formal appeal to the Board, she again contended these conditions had worsened in severity and requested a new VA examination.  The Board notes that the Veteran was last afforded a VA examination for these disabilities in April 2004, more than seven years ago.  VA's duty to assist includes providing a new medical examination when a Veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (the Board should have ordered a contemporaneous examination of Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating).

In addition, while the case is remanded, the RO should obtain and associate with the claims file, all outstanding VA and private medical records pertaining to these disabilities, including pertinent VA medical records dated from September 2010 to the present.  See 38 U.S.C.A. § 5103A(a)-(c); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall contact the Veteran and ask her to identify all sources of VA and non-VA treatment for her disabilities.  She is asked to provide, or authorize VA to obtain, any and all non-duplicative treatment records pertaining to these disabilities.  Regardless of whether the Veteran responds, the RO/AMC must obtain and associate with the claims file all outstanding VA outpatient clinical records for this Veteran dated since September 2010.  All efforts to obtain any and all identified records must be fully documented in the claims file.  

2.  Then, the RO/AMC shall notify the Veteran that she may submit lay statements from herself as well as from individuals who have first-hand knowledge of her symptoms of impairment, i.e. relating to the onset and chronicity of her psychiatric symptoms and her level of pain and functional loss related to her service-connected residuals of a right foot corn and spur removal and left breast scar.  She should be provided an appropriate amount of time to submit this lay evidence. 

3.  After associating any pertinent, outstanding records with the claims file, the RO/AMC shall schedule the Veteran for a VA examination to determine the nature and etiology of her claimed psychiatric disability.  The claims file must be made available to the examiner.  The examiner should state whether it is at least as likely as not that any currently diagnosed psychiatric disorder had its onset during the Veteran's active service or is otherwise causally related to service; or was manifested within one year of discharge from active service; or is due to or aggravated by any of her service-connected disabilities.  In offering this assessment, the examiner must acknowledge and discuss the lay report of the Veteran regarding the onset and chronicity of her depression symptoms.  

4.  The RO/AMC shall schedule the Veteran for an appropriate VA examination to determine the current nature and severity of her service-connected residuals of a corn and spur removal of the right foot.  The claims file must be made available to the examiner for review.  The examiner should provide a comprehensive report discussing the current severity of this disability, including all current pathology and associated functional impairment.  

In doing so the examiner should discuss whether the Veteran has any limitation of motion or functional impairment in the right foot associated with her service-connected residuals of a corn and spur removal.  The examiner should also indicate whether the right foot disability is manifested by symptoms that are either moderate, moderately severe, or severe.

The examiner is also asked to comment on the impact of the claimed increase in severity of the Veteran's disability, if any, on her employment and activities of daily life.  A complete rationale for any opinion expressed shall be provided.

5.  The RO/AMC shall schedule the Veteran for an appropriate VA examination to determine the current nature and severity of her service-connected left breast scar.  The claims file must be made available to the examiner for review.  The examiner should provide a comprehensive report discussing the current severity of the scar, including all current pathology and any associated functional impairment.  

The assessment should include, but is not limited to the following: specific measurements regarding the size (length and width) of the scar and an estimate, to the extent possible, of what percentages of the body and/or the exposed areas of the body are affected.  The examiner should also note whether it is superficial, deep, tender and/or painful; or whether it causes any limitation of motion and/or functional impairment.
The examiner shall also comment on the impact of the claimed increase in severity of the disability, if any, on her employment and activities of daily life.  A complete rationale for any opinion expressed must be provided.

6.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

7.  The RO/AMC will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and her representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The Veteran need take no action until she is so informed.  She has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  Claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


